Citation Nr: 1403337	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-19 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to April 28, 2010 for the grant of service connection for bilateral hearing loss, to include as due to clear and unmistakable error (CUE) in the February 1996 rating decision.

2.  Entitlement to an effective date prior to April 28, 2010 for the grant of service connection for tinnitus, to include as due to CUE in the February 1996 rating decision.


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. B. J.


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant and moving party in this case, had active military service from January 1964 to January 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) in March 2013; the hearing transcript has been associated with the claims file.  At the Board hearing, the Veteran withdrew representation of the previously appointed agent Joshua Stone; therefore, the Veteran is unrepresented in this claim.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to an earlier effective date for the service-connected tinnitus disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's claims of service connection for hearing loss and tinnitus were denied by a February 1996 rating decision; the Veteran was notified of appellate rights, but did not complete an appeal of the rating decision.

2.  A claim seeking to reopen service connection for hearing loss was received by VA on April 28, 2010. 

3.  A September 2010 rating decision granted service connection for bilateral hearing loss and tinnitus effective April 28, 2010. 

4.  The correct facts regarding hearing loss as they were known at the time of the February 1996 decision were before the RO, and the statutory and regulatory provisions extant at the time were correctly applied in the adjudication of service connection for hearing loss.

5.  The February 1996 rating decision was not based on all the evidence then of record regarding tinnitus, and contained legal error in assignment of probative value to evidence so as to not constitute a reasonable exercise of rating judgment; but for the factual and legal error, the outcome would have been manifestly different so that service connection for tinnitus would have been granted.


CONCLUSIONS OF LAW

1.  The February 1996 rating decision to deny service connection for bilateral hearing loss does not contain clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013). 

2.  The criteria for an effective date earlier than April 28, 2010 for the grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2013).

3.  The February 1996 rating decision to deny service connection for tinnitus was clearly and unmistakably erroneous, and should be reversed.  38 U.S.C.A. § 5109A  (West 2002); 38 C.F.R. § 3.105 (2013).

4.  The criteria for an effective date earlier to March 3, 1995 for the grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims of service connection for hearing loss and tinnitus prior to initial adjudication.  A May 2010 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The May 2010 notice letter also informed the Veteran as to what new and material evidence is as well as how disability ratings and effective dates are assigned.

As to the CUE claim, VA's duties to notify and assist claimants under VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further discussion of VCAA will take place regarding the CUE claim.

With regard to the Veteran's appeal of the effective date for the grant of service connection for bilateral hearing loss and tinnitus, this appeal arises from the appeals of the initial grant of service connection and subsequent initial evaluations.  Once service connection is granted, the claims are substantiated and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a)  and 38 C.F.R. 
§ 3.159(b), and no further notice is needed under VCAA.

As will be explained below, the law, and not the facts, is dispositive of the effective date issues in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The Veteran was afforded a video conference hearing before the undersigned VLJ.  Because the law, and not the facts, is dispositive on the issues of entitlement to an earlier effective date, including the ancillary questions of CUE in the February 1996 rating decision, there is no missing or overlooked evidence that the undersigned VLJ was required to advise the Veteran about under 38 C.F.R. § 3.103 (2013).  Bryant v. Shinseki, 
23 Vet. App. 488 (2010).  During the March 2013 Board hearing, the undersigned VLJ asked questions to assist the Veteran and to help direct the Veteran's testimony, including to elicit contentions as to CUE in the February 1996 rating decision.  The VLJ specifically advised the Veteran that, in order to be granted an earlier effective date, he had to show that there is CUE in the February 1996 rating decision that denied service connection for hearing loss and tinnitus; otherwise, the effective date becomes the date VA received the request to reopen the claims for service connection and tinnitus.  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.


Whether CUE in a February 1996 Rating Decision 
Denial of Service Connection for Hearing Loss

The Veteran appealed the effective date assigned with respect to the service-connected hearing loss disability.  He contends that there was CUE in a prior February 1996 rating decision which denied, in pertinent part, service connection for hearing loss.  He asserts generally that the February 1996 rating decision failed to account for favorable evidence of record, and that the outcome of the February 1996 rating decision would have been different had the RO taken into consideration such evidence. 

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2013). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id.  at 44.   

The U.S. Court of Appeals for Veterans Claims (Court) has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003). 

In the present case, the Board finds that the Veteran has raised a motion for CUE in February 1996 rating decision.  While the Veteran made the legally impossible assertion that there was CUE in the June 2011 Statement of the Case (SOC); the June 2011 SOC is part of this appeal and not a final decision.  Nevertheless, the Board finds that, by referring to the February 1996 rating decision that denied service connection for hearing loss, the Veteran has reasonably raised a claim of CUE in the February 1996 rating decision.  From this statement, at least the prior final rating decision denial of service connection for CUE can be discerned.  CUE can only be claimed in a final decision.  

The pertinent laws and regulations at the time of the February 1996 decision were essentially the same as they are now.  Specifically, 38 C.F.R. § 3.303(b) provided then, as now, that for chronic diseases shown in service, subsequent manifestations of the same disease at any later date, however remote, are service connected.  

Evidence of record at the time of the February 1996 rating decision included service treatment records as well as post-service private medical records.  The Veteran asserted that he started having trouble with his hearing when he was aboard a Navy ship where his quarters were next to a five-inch .38 gun mount, which made loud noise when it was fired.  The Veteran also stated that the Navy ship was alongside an aircraft carrier that was continually launching and receiving aircrafts, which also made consistent loud noise that affected his hearing.  Post-service, he filed a March 1995 claim of service connection for hearing loss and tinnitus.  Reports from Brown County Hospital, the Hearing Care Professionals, and the November 1995 VA examination diagnosed moderate to severe hearing loss.  

Based on this evidence, the RO issued the February 1996 rating decision, which denied service connection for hearing loss because there was no evidence that hearing loss occurred in or was caused by military service.  The RO also found that there was no evidence in the record of hearing loss that manifested to a compensable degree within one year of separation from service; therefore, the RO found that presumptive service connection for hearing loss is not applicable.  See 
38 C.F.R. § 3.303(b).

The Veteran contends that there is CUE in the February 1996 rating decision because the RO did not take into account records from Brown County General Hospital.  The February 1996 rating decision specifically lists the Brown County Hospital records under the "Evidence" section of the rating decision and further discusses these records in the "Reasons and Bases" section; therefore, the Board finds that the February 1996 rating decision did not fail to take into consideration the Brown County Hospital records.  Since this evidence and facts were considered by the RO in the February 1996 rating decision, there is no factual error in this rating decision.    

The Veteran has not alleged persuasive reasons as to why the adjudication in February 1996 would be compelled to reach the conclusion, to which reasonable minds could not differ, that he would have been granted service connection for hearing loss but for the alleged error.  See Bustos at 1381.  In fact, on the original claim in March 1995, the Veteran indicated that he had deafness in both ears that began after service in 1966 and not during service.  There was no evidence of record in February 1996 that hearing loss manifested to a compensable degree within one year of service separation.  The evidence of record at the time of the February 1996 rating decision shows that the first record of the Veteran's treatment for hearing loss was in 1992, approximately 31 years after separation from service.  The weight of the evidence of record at the time of the February 1996 rating decision was against a finding that the Veteran's hearing loss was related to service.  

The Board finds that the correct facts as they were known at the time of the February 1996 rating decision regarding hearing loss were known and considered by adjudicator.  See Damrel at 245.  Such facts included that the evidence did not show hearing loss in service or to a compensable degree within one year of service; to the contrary, there was evidence of record at that time of post-service onset of hearing loss.  Such facts were partially derived from the Brown County General Hospital records, which were of record.

The Board also finds that the alleged error of fact is not undebatable or of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made, would have manifestly changed the outcome at the time it was made" because, even if the alleged error of not having or not reviewing the Brown County Hospital records were established, there was no evidence at the time of the February 1996 rating decision of a link between the Veteran's hearing loss and in-service noise exposure.  Id.  The Veteran has not alleged that the RO misapplied the law at the time of the February 1996 rating decision.  Id. 

After considering the Veteran's contentions and the evidence of record at the time of the February 1996 rating decision, the Board finds that the Veteran has not alleged persuasive reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that he would have been granted service connection for hearing loss but for the alleged error.  See Bustos at 1381.  There was no error, of fact or of law, in the February 1996 rating decision, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the Veteran would have been granted service connection for hearing loss; therefore, there is no CUE in the February 1996 rating decision.  38 C.F.R. § 3.105(e). 

Earlier Effective Date for Service Connection for Hearing Loss

Under the applicable criteria, the effective date of an award of disability compensation based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation provides that the effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2), (r) (2013).  In this context, it should be noted that the provisions of 
38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155 (2013); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

Any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999). 

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r).

In March 1995, the Veteran filed claims for service connection for hearing loss and tinnitus.  The RO denied both claims in a February 1996 rating decision.  The Veteran then filed a timely notice of disagreement (NOD) in February 1996 and was issued a SOC in May 1996.  Thereafter, the Veteran did not perfect the appeal, nor was any other evidence received which would have allowed the claim to remain open; therefore, the February 1996 rating decision became final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 20.1103 (2013).

On April 28, 2010, VA received an informal claim of service connection for hearing loss and tinnitus.  In May 2010, the Veteran filed a formal claim with regard to the same disabilities.  The Veteran then underwent a VA audiological examination in September 2010 that showed eligibility for the claimed benefit; therefore, entitlement arose in September 2010.  The RO granted service connection for hearing loss and tinnitus in a September 2010 rating decision with an effective date of April 28, 2010.  

In a statement received in October 2010, the Veteran expressed disagreement with the RO's September 2010 rating decision assigning and effective date for the grant of service connection for hearing loss and tinnitus, and contended that the effective date should be the date of the original service connection claim on March 3, 1995.  The Board concludes that this constitutes a timely NOD with the RO's September 2010 decision that assigned the effective date for the grants of service connection for hearing loss and tinnitus.

The Veteran contends that he is entitled to an earlier effective date for both grants of service connection for hearing loss and tinnitus.  Specifically, the Veteran has stated that, because he originally filed the claim of service connection for hearing loss in March 1995, he is entitled to an effective date as of the date of the original service connection claim in March 1995.  

Because the Veteran did not perfect an appeal of the February 1996 rating decision, the Board finds that the February 1996 rating decision became final, and the April 2010 claim is based on new and material evidence.  As such, the effective date of the award of compensation is date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2), (r).  The date of the new claim (to reopen) is April 28, 2010, and the date entitlement arose is September 20, 2010, the date of the VA examination that related the Veteran's hearing loss to active duty.  The RO assigned an effective date of April 28, 2010 for the service-connected hearing loss disability despite the fact the Veteran's entitlement to service connection for hearing loss did not arise until the date of the VA examination in September 2010.  Based on the foregoing, the Board finds that the Veteran submitted a claim of service connection for hearing loss based on new and material evidence on April 28, 2010.  Accordingly, April 28, 2010 is the date which VA law and regulation prescribes as the effective date for any grant of service connection stemming from such claim.  38 C.F.R. § 3.400(q)(2), (r).

Earlier Effective Date for Service Connection for Tinnitus
to Include as due to CUE

As explained above, the February 1996 rating decision denying service connection for tinnitus became final.  The Veteran filed a timely NOD with respect to the effective date of the September 2010 grant of service connection for tinnitus.  From the record, it appears the RO has not yet issued a SOC addressing the issue of entitlement to an earlier effective date for service connection for tinnitus to include as due to CUE.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand the issue to the RO for issuance of a SOC, unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn by an appellant or his representative.  38 C.F.R. § 19.26 (2013); Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

Because the Board is granting an earlier effective date to March 3, 1995 with respect to service connection for tinnitus, based on a finding of CUE in the February 1996 rating decision, a remand is not needed, and the Board will proceed with adjudicating the appeal on the merits.  See 38 C.F.R. 19.26.   

The Veteran alleges that he is entitled to an earlier effective date with respect to the service-connected tinnitus disability based on CUE in a prior February 1996 rating decision which denied, in pertinent part, service connection for tinnitus.  He asserts that this decision failed to account for favorable evidence of record and that the outcome of the February 1996 rating decision would have been different had the RO taken into consideration such evidence.  The Board finds that the Veteran has raised CUE in the February 1996 rating decision with respect to service connection for tinnitus. 

The pertinent laws and regulations at the time of this decision were essentially the same as they are now.  Evidence of record at the time of the February 1996 rating decision included service treatment records as well as post-service private medical records.  The evidence then of record shows that the Veteran asserted that he started having trouble with his hearing when he was aboard a Navy ship where his quarters were next to a five-inch .38 gun mount, which made loud noise when it was fired.  The Veteran also stated that the Navy ship was alongside an aircraft carrier that was continually launching and receiving aircrafts, which also made consistent loud noise that affected his hearing.  The Veteran contended that this noise exposure resulted in ringing in his ears and a constant clicking like crickets that started in service and continued ever since.  Post service, the Veteran filed a March 1995 claim of service connection for hearing loss and tinnitus.  A February 1995 report from Brown County Hospital noted that the Veteran had ringing or buzzing in the ears since 1966, the year of discharge from service.  The November 1995 VA report of medical examination diagnosed bilateral tinnitus and noted that tinnitus began in the military and that the Veteran noticed that his tinnitus began after being around gun fire.  

After considering the Veteran's contentions and the evidence of record at the time of the February 1996 rating decision, the Board finds clear and unmistakable error in the February 1996 rating decision to deny service connection for tinnitus.  The rating decision did not take into consideration the Veteran's own assertions of tinnitus that he experienced since service.  Though a layperson, the Veteran is competent to testify regarding such observable symptomatology as tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App 370, 374 (2002) (stating that tinnitus is the type of disorder associated with symptoms capable of lay observation).  The Veteran's assertions regarding his tinnitus are both competent and credible, as they are consistent with his in-service noise exposure, and are consistent with post-service private and VA examination history and findings, in which he reported constant tinnitus. 
In summation, the record before the RO in February 1996 contained evidence of in-service acoustic trauma, post-service complaints of tinnitus, a diagnosis of tinnitus, and evidence that the Veteran's tinnitus continued since service.  In the September 2010 grant of service connection for tinnitus, VA had already recognized that acoustic trauma was sufficient to cause the Veteran's reported complaints of tinnitus.  Had the RO in the February 1996 decision not overlooked the history of tinnitus, proper application of the regulatory doctrine at 38 C.F.R. § 3.102 of resolving reasonable doubt in a claimant's favor would have mandated that VA award service connection for tinnitus.  Consequently, the February 1996 rating decision erred in its denial of service connection for tinnitus. 

But for the evidentiary and legal errors in the February 1996 rating decision to deny service connection for tinnitus, the outcome in the February 1996 rating decision would have been a grant of service connection for tinnitus based on the contemporaneous diagnosis of tinnitus and the Veteran's assertions of tinnitus starting in service as a result of in-service acoustic trauma and continuing ever since.  Bustos, 179 F.3d at 1381; Fugo, 6 Vet. App. at 43-44.  Based on the foregoing findings, the Board concludes that the February 1996 rating decision, to the extent it denied service connection for tinnitus, is clearly and unmistakably erroneous; therefore, the February 1996 rating decision should be reversed, resulting in a grant of service connection for tinnitus, effective from March 3, 1995, the date of receipt of the Veteran's original claim for service connection for tinnitus.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105. 

   
ORDER

An earlier effective date for the grant of service connection for bilateral hearing loss, to include as due to CUE in the February 1996 rating decision, is denied.

An earlier effective date for the grant of service connection for bilateral tinnitus to March 3, 1995, based on CUE in the February 1996 rating decision, is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


